DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 16/802,354 on February 26, 2020. Claims 1-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaji et al. (US 20180158415 A1), hereinafter Chaji.

Regarding Claim 1, Chaji teaches:
An electronic display (FIG. 1: the Examiner is interpreting 104 and 120 as being included in an electronic display) comprising:
a pixel (FIG. 1: 110; FIGS. 5 and 6: 500/600), wherein the pixel comprises:
a diode (FIGS. 5 and 6: 520/620) configured to emit light based at least in part on an amount of current through the diode (See paragraph [0090], last eight lines); and
a driver transistor (FIGS. 5 and 6: T1) configured to control the amount of current flowing through the diode based at least in part on a voltage applied to the driver transistor (See paragraph [0045], lines 7-21; FIG. 7: a voltage Vdata is applied to the driver transistor to control the amount of current flowing through the diode); and
driver-integrated circuit (FIG. 1: 104; See paragraph [0047], lines 4-6) configured to:
send a hysteresis-reducing signal to the driver transistor (See paragraph [0078], last six lines; See FIG. 7: ELVDD is applied to the gate of the driver transistor T1 during 704 as a hysteresis-reducing signal);
send a threshold-settling signal to the driver transistor or a circuit-switching transistor (FIGS 5 and 6: 530/630) of the pixel (See paragraph [0078]; See FIG. 7: during 730a and 730b, a threshold-settling signal is sent to the gate or source of the driver transistor or a circuit- switching transistor of the pixel); and
sense a current across the driver transistor (See paragraph [0047], lines 19-25).

Regarding Claim 2, Chaji teaches:
The electronic display of claim 1, wherein the driver-integrated circuit is configured to sense the current across the driver transistor at least in part by applying a test voltage to the driver transistor (See paragraph [0047], lines 19-25: a voltage applied to the driver transistor during the measurement corresponds to a test voltage).

Regarding Claim 3, Chaji teaches:
The electronic display of claim 2, communicatively coupled to processing circuitry (FIG. 1: 102) separate from but communicatively coupled to the electronic display (See FIG. 1: 102 is separate from but communicatively coupled to the electronic display), wherein the processing circuitry is configured to adjust image data configured to be sent to the pixel to compensate for operational variations of the electronic display based at least in part on the current sensed across the driver transistor (See paragraph [0048]).

Regarding Claim 8, Chaji teaches:
The electronic display of claim 1, wherein the threshold-settling signal comprises a settling voltage, wherein the threshold-settling signal is configured to settle a threshold voltage of the driver transistor or the circuit-switching transistor to the settling voltage (See paragraph [0078]; See FIG. 7: during 730a and 730b, the threshold-settling signal comprises a settling voltage (VOLED or V OLED −VP2), wherein the threshold-settling signal is configured to settle a threshold voltage of the driver transistor 520/620 or the circuit-switching transistor 530/630 to the settling voltage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chaji in view of Levey et al. (US 20100225634 A1), hereinafter Levey.

Regarding Claim 4, Chaji does not explicitly teach:
The electronic display of claim 3, wherein the processing circuitry is configured to adjust the image data at least in part by:
determining a certain voltage based at least in part on the current and a predetermined current-voltage relationship determined at an initial temperature;
determine a voltage difference between the test voltage and the certain voltage; and 
apply a sum of the certain voltage and the voltage difference to the driver transistor.
However, in the same field of endeavor, display devices (Levey, paragraph [0002]), Levey teaches:
Processing circuitry (FIG. 2: 11-13) is configured to adjust image data (See paragraphs [0057] - [0059] generally disclosing the function of 11-13) at least in part by:
determining a certain voltage based at least in part on a current and a predetermined current-voltage relationship (See paragraph [0099] and FIG. 5A: 510 corresponds to a certain voltage that is determined based on a current and a predetermined current-voltage relationship, as shown in FIG. 5A) determined at an initial temperature (See paragraph [0100] and FIG. 5A: Therefore, the temperature of the un-aged pixel corresponds to an initial temperature);
determine a voltage difference between a test voltage and the certain voltage (See paragraph [0099] and FIG. 5A: 513 corresponds to a test voltage and 514 corresponds to a voltage difference between a test voltage and the certain voltage); and 
apply a sum of the certain voltage and the voltage difference to a driver transistor (FIG. 2: 201) (See paragraph [0099], lines 14-18).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic display (as taught by Chaji) so the processing circuitry is configured to adjust the image data at least in part by performing the claimed operations (as taught by Levey). Doing so would implement a compensation algorithm that accounts for the age and temperature of a pixel (See Levey, paragraph [0100]).

Regarding Claim 5, Chaji teaches:
The electronic display of claim 3, wherein the electronic display comprises a plurality of regions of pixels, wherein a region of pixels of the plurality of regions of pixels comprises the pixel (See paragraph [0041], lines 1-3; See FIG. 1: the pixels 110 may be arbitrarily divided into a plurality of regions of pixels, wherein a region of pixels of the plurality of regions of pixels comprises the pixel 110). 
Chaji does not explicitly teach:
wherein the processing circuitry is configured to adjust the image data at least in part by:
determining a certain voltage based at least in part on the current and a predetermined current-voltage relationship determined at an initial temperature;
determine a voltage difference between the test voltage and the certain voltage; and 
apply a sum of the certain voltage and the voltage difference to a second driver transistor of a second pixel of the region of pixels.
However, in the same field of endeavor, display devices (Levey, paragraph [0002]), Levey teaches:
An electronic display (FIG. 3: 30) comprises a plurality of regions of pixels (See paragraph [0145], lines 18-21: each block of subpixels corresponds to a region of pixels), wherein a region of pixels of the plurality of regions of pixels comprises a pixel (See FIG. 3: one of the pixels 15 is included in a region of pixels of the plurality of regions of pixels), wherein processing circuitry (FIG. 2: 11-13) is configured to adjust image data (See paragraphs [0057] - [0059] generally disclosing the function of 11-13) at least in part by:
determining a certain voltage based at least in part on a current and a predetermined current-voltage relationship (See paragraph [0099] and FIG. 5A: 510 corresponds to a certain voltage that is determined based on a current and a predetermined current-voltage relationship, as shown in FIG. 5A) determined at an initial temperature (See paragraph [0100] and FIG. 5A: Therefore, the temperature of the un-aged pixel corresponds to an initial temperature);
determine a voltage difference between a test voltage and the certain voltage (See paragraph [0099] and FIG. 5A: 513 corresponds to a test voltage and 514 corresponds to a voltage difference between a test voltage and the certain voltage); and 
apply a sum of the certain voltage and the voltage difference (See paragraph [0099], lines 14-18) to a second driver transistor (FIG. 2: 201) of a second pixel of the region of pixels (See paragraph [0145], lines 18-21: a second pixel corresponds to a pixel in the same block as the pixel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic display (as taught by Chaji) so the processing circuitry is configured to adjust the image data at least in part by performing the claimed operations (as taught by Levey). Doing so would implement a compensation algorithm that accounts for the age and temperature of a pixel (See Levey, paragraph [0100]).

Regarding Claim 18, Chaji teaches:
An electronic device (FIG. 1: the Examiner is interpreting 104 and 120 as being included in an electronic device) comprising:
a display (FIG. 1: 120) comprising a plurality of regions of pixels (See paragraph [0041], lines 1-3; See FIG. 1: the pixels 110 may be arbitrarily divided into a plurality of regions of pixels), wherein each pixel (FIG. 1: 110; FIGS. 5 and 6: 500/600) comprises:
a diode (FIGS. 5 and 6: 520/620) configured to emit light based at least in part on an amount of current through the diode (See paragraph [0090], last eight lines);
a transistor (FIGS. 5 and 6: T1) configured to control the amount of current flowing through the diode based at least in part on a voltage received (See paragraph [0045], lines 7-21; FIG. 7: a voltage Vdata is applied to the transistor to control the amount of current flowing through the diode); and
driver-integrated circuitry (FIG. 1: 104; See paragraph [0047], lines 4-6) configured to:
apply a hysteresis-reducing signal to a first transistor of a first pixel of a region of pixels (See FIG. 2: one of the transistors T1 of one of the pixels 110 correspond to a first pixel) of the plurality of regions of pixels (See paragraph [0078], last six lines; See FIG. 7: ELVDD is applied to the gate of the first transistor T1 during 704 as a hysteresis-reducing signal);
apply a threshold-settling voltage of the first transistor (See paragraph [0078]; See FIG. 7: during 730a and 730b, a threshold-settling signal is sent to the gate or source of the first transistor);
apply a test voltage to the first transistor (See paragraph [0047], lines 19-25: a voltage applied to the first transistor during the measurement corresponds to a test voltage); and
sense a current across the first transistor (See paragraph [0047], lines 19-25); and
processing circuitry communicatively coupled to the display (See FIG. 1: 102 communicatively coupled to the display).
Chaji does not explicitly teach:
wherein the processing circuitry is configured to:
determine a certain voltage based at least in part on the current and a predetermined current-voltage relationship determined at an initial temperature;
determine a voltage difference between the test voltage and the certain voltage; and
apply a sum of the certain voltage and the voltage difference to a second transistor of a second pixel of the region of pixels of the plurality of regions of pixels.
However, in the same field of endeavor, display devices (Levey, paragraph [0002]), Levey teaches:
A display (FIG. 3: 30) comprises a plurality of regions of pixels (See paragraph [0145], lines 18-21: each block of subpixels corresponds to a region of pixels), wherein a region of pixels of the plurality of regions of pixels comprises a first pixel (See FIG. 3: one of the pixels 15 is included in a region of pixels of the plurality of regions of pixels), 
wherein processing circuitry (FIG. 2: 11-13) is configured to:
determining a certain voltage based at least in part on a current and a predetermined current-voltage relationship (See paragraph [0099] and FIG. 5A: 510 corresponds to a certain voltage that is determined based on a current and a predetermined current-voltage relationship, as shown in FIG. 5A) determined at an initial temperature (See paragraph [0100] and FIG. 5A: Therefore, the temperature of the un-aged pixel corresponds to an initial temperature);
determine a voltage difference between a test voltage and the certain voltage (See paragraph [0099] and FIG. 5A: 513 corresponds to a test voltage and 514 corresponds to a voltage difference between a test voltage and the certain voltage); and 
apply a sum of the certain voltage and the voltage difference (See paragraph [0099], lines 14-18) to a second transistor (FIG. 2: 201) of a second pixel of the region of pixels (See paragraph [0145], lines 18-21: a second pixel corresponds to a pixel in the same block as the pixel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic display (as taught by Chaji) so the processing circuitry is configured to perform the claimed operations (as taught by Levey). Doing so would implement a compensation algorithm that accounts for the age and temperature of a pixel (See Levey, paragraph [0100]).

Regarding Claim 22, Chaji teaches:
A tangible, non-transitory, machine-readable-medium (FIG. 1: 106), comprising machine-readable instructions that, when executed by a processor (See paragraph [0048]) (FIG. 1: 102), cause the processor to:
cause driver-integrated circuitry (FIG. 1: 104; See paragraph [0047], lines 4-6) to send a hysteresis-reducing signal to a transistor (FIGS. 5 and 6: T1) of a pixel (FIG. 1: 110; FIGS. 5 and 6: 500/600) (See FIG. 2: one of the transistors T1 of one of the pixels 110 correspond to a pixel) of a region of pixels (See paragraph [0041], lines 1-3; See FIG. 1: the pixels 110 may be arbitrarily divided into a plurality of regions of pixels) of a display (FIG. 1: 120) (See paragraph [0078], last six lines; See FIG. 7: ELVDD is applied to the gate of the first transistor T1 during 704 as a hysteresis-reducing signal);
cause the driver-integrated circuitry to send a threshold-settling signal to the transistor (See paragraph [0078]; See FIG. 7: during 730a and 730b, a threshold-settling signal is sent to the gate or source of the transistor);
cause the driver-integrated circuitry to sense a current across the transistor or a diode of the pixel (See paragraph [0047], lines 19-25).
Chaji does not explicitly teach:
determine a certain voltage based at least in part on the current and a predetermined current-voltage relationship determined at an initial temperature;
determine a voltage difference between a test voltage and the certain voltage; and
apply a voltage based on the voltage difference to a second transistor of a second pixel of the region of pixels. 
However, in the same field of endeavor, display devices (Levey, paragraph [0002]), Levey teaches:
A display (FIG. 3: 30) comprises a plurality of regions of pixels (See paragraph [0145], lines 18-21: each block of subpixels corresponds to a region of pixels), wherein a region of pixels of the plurality of regions of pixels comprises a first pixel (See FIG. 3: one of the pixels 15 is included in a region of pixels of the plurality of regions of pixels), 
wherein processing circuitry (FIG. 2: 11-13) is configured to:
determining a certain voltage based at least in part on a current and a predetermined current-voltage relationship (See paragraph [0099] and FIG. 5A: 510 corresponds to a certain voltage that is determined based on a current and a predetermined current-voltage relationship, as shown in FIG. 5A) determined at an initial temperature (See paragraph [0100] and FIG. 5A: Therefore, the temperature of the un-aged pixel corresponds to an initial temperature);
determine a voltage difference between a test voltage and the certain voltage (See paragraph [0099] and FIG. 5A: 513 corresponds to a test voltage and 514 corresponds to a voltage difference between a test voltage and the certain voltage); and 
apply a sum of the certain voltage and the voltage difference (See paragraph [0099], lines 14-18) to a second transistor (FIG. 2: 201) of a second pixel of the region of pixels (See paragraph [0145], lines 18-21: a second pixel corresponds to a pixel in the same block as the pixel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tangible, non-transitory, machine-readable-medium (as taught by Chaji) so the processor causes driver-integrated circuitry to perform the claimed operations (as taught by Levey). Doing so would implement a compensation algorithm that accounts for the age and temperature of a pixel (See Levey, paragraph [0100]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chaji in view of Nishikawa et al. (US 20170186373 A1), hereinafter Nishikawa.

Regarding Claim 6, Chaji teaches:
The electronic display of claim 1, wherein the driver-integrated circuit is configured to send the hysteresis-reducing signal, and send the threshold-settling signal during off-time of the electronic display (See paragraph [0079]; See FIG. 7: since the hysteresis-reducing signal, and the threshold-settling signal are sent during 704, 730a, and 730b and not during the emission cycle 740, they are sent during off-time of the electronic display).
Chaji does not explicitly teach:
wherein the driver-integrated circuit is configured to sense the current during off-time of the electronic display.
However, in the same field of endeavor, display devices (Nishikawa, paragraph [0001]), Nishikawa teaches:
A driver-integrated circuit (FIG. 1: 14) is configured to sense a current during off-time of an electronic display (See paragraph [0367]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic display (as taught by Chaji) so the driver-integrated circuit is configured to sense the current during off-time of the electronic display (as taught by Nishikawa). Doing so would insure that a display process is not influenced by the current measurement (See Nishikawa, paragraph [0381]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chaji in view of Lin et al. (US 20170263183 A1), hereinafter Lin.

Regarding Claim 7, Chaji does not explicitly teach:
The electronic display of claim 1, wherein the hysteresis-reducing signal is configured to alternate between a higher voltage value and a lower voltage value.
However, in the same field of endeavor, displays (Lin, paragraph [0002]), Lin teaches:
A hysteresis-reducing signal is configured to alternate between a higher voltage value and a lower voltage value (See paragraph [0045]; See FIG. 4: scan(n) or scan(n-1) are a hysteresis-reducing signal configured to alternate between a higher voltage value and a lower voltage).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic display (as taught by Chaji) by including the hysteresis-reducing signal configured to alternate between a higher voltage value and a lower voltage value (as taught by Lin). Doing so would ensure a desired amount of on-bias stress is applied to drive transistor (See Lin, paragraph [0045]).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chaji in view of Kim et al. (US 20200143744 A1), hereinafter Kim, and in further view of Chaji et al. (US 20160027382 A1), hereinafter Chaji-2.

Regarding Claim 9, Chaji teaches:
A method comprising:
sending a hysteresis-reducing signal to a transistor (FIGS. 5 and 6: T1) of a display (FIG. 1: 120) (See paragraph [0078], last six lines; See FIG. 7: ELVDD is applied to the gate of the transistor T1 during 704 as a hysteresis-reducing signal), sending a threshold-settling signal to the transistor (FIGS 5 and 6: 530/630) of the pixel (See paragraph [0078]; See FIG. 7: during 730a and 730b, a threshold-settling signal is sent to the gate or source of the transistor), and sensing current at the display (See paragraph [0047], lines 19-25).
Chaji does not explicitly teach (see elements emphasized in italics):
determining whether a usage time of a display of an electronic device has exceeded a compensation time threshold;
determining whether a current time is indicative of a lack of use of the electronic device in response to determining that the usage time has exceeded the compensation time threshold;
determining whether the electronic device is charging or a battery of the electronic device has sufficient charge; and
sensing current at the display, in response to determining that the electronic device is charging or the battery of the electronic device has sufficient charge.
However, in the same field of endeavor, displays (Kim, paragraph [0002]), Kim teaches:
	determining whether a usage time of a display (FIG. 2: 10) of an electronic device (FIG. 2) has exceeded a compensation time threshold (See paragraph [0146], last eight lines; FIG. 6: S20);
	determining whether a current time is indicative of a lack of use of the electronic device in response to determining that the usage time has exceeded the compensation time threshold (See paragraph [0148]; FIG. 2: S30);
	determining whether the electronic device is charging or a battery of the electronic device has sufficient charge (See paragraph [0148]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Chaji) by determining whether a usage time of a display of an electronic device has exceeded a compensation time threshold; determining whether a current time is indicative of a lack of use of the electronic device in response to determining that the usage time has exceeded the compensation time threshold; determining whether the electronic device is charging or a battery of the electronic device has sufficient charge (as taught by Kim). Doing so would allow for compensation to be performed which it is determined that the user is not using the display (See Kim, paragraph [0148]).
Chaji in view of Kim does not explicitly teach (see elements emphasized in italics):
sensing current at the display, in response to determining that the electronic device is charging or the battery of the electronic device has sufficient charge.
However, in the same field of endeavor, displays (Chaji-2, paragraph [0009]), Chaji teaches:
	sensing current at a display (FIG. 1: 102) (See paragraph [0229], last seven lines), in response to determining that an electronic device (FIG. 1) is charging or the battery of the electronic device has sufficient charge (See paragraph [0248]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Chaji in view of Kim) by sensing current at the display, in response to determining that the electronic device is charging or the battery of the electronic device has sufficient charge (as taught by Chaji-2). Doing so would allow for calibration of the display to be postponed until the display has available resources (See Chaji-2, paragraph [0248]).

Regarding Claim 11, Chaji in view of Kim, and in further view of Chaji-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches:
The method of claim 9, comprising determining whether the current time is nighttime in response to determining that the usage time has exceeded the compensation time threshold (See paragraph [0148]; FIG. 2: S30), wherein determining whether the current time is indicative of the lack of use of the electronic device occurs in response to determining that the current time is nighttime in response to determining that the usage time has exceeded the compensation time threshold (See paragraph [0148]; FIG. 2: S30 occurs in response to S20).
In addition, the same motivation is used as the rejection for claim 9.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaji in view of Kim, and in further view of Chaji-2 as applied to claim 9 above, and further in view of Levey.

Regarding Claim 10, Chaji in view of Kim, and in further view of Chaji-2 does not explicitly teach:
The method of claim 9, comprising determining whether the usage time has exceeded a second compensation time threshold, wherein determining whether the usage time has exceeded the compensation time threshold occurs in response to determining that the usage time has exceeded the second compensation time threshold; wherein the second compensation time threshold is less than the compensation time threshold.
However, in the same field of endeavor, display devices (Levey, paragraph [0002]), Levey teaches:
determining whether a usage time has exceeded a second compensation time threshold (See paragraph [0146], lines 1-5: a second compensation time threshold corresponds to, for example, eight hours), wherein determining whether the usage time has exceeded a compensation time threshold occurs in response to determining that the usage time has exceeded the second compensation time threshold (See paragraph [0146], lines 1-5: a compensation time threshold corresponds to, for example, sixteen hours. Therefore, determining that the usage time exceeds 8 hours triggers compensation, and results in the display continuing to operate until the usage time exceed 16 hours); wherein the second compensation time threshold is less than the compensation time threshold (See paragraph [0146], lines 1-5: the second compensation time threshold is 8 hours, for example, and the compensation time threshold is 16 hours, for example).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Chaji in view of Kim, and in further view of Chaji-2) by determining whether the usage time has exceeded a second compensation time threshold, wherein determining whether the usage time has exceeded the compensation time threshold occurs in response to determining that the usage time has exceeded the second compensation time threshold; wherein the second compensation time threshold is less than the compensation time threshold (as taught by Levey). Doing so would allow for compensation to be performed throughout the lifetime of the display (See Levey, paragraph [0146], lines 1-5).

Regarding Claim 13, Chaji in view of Kim, and in further view of Chaji-2 does not explicitly teach:
The method of claim 9, comprising:
determining a predetermined current-voltage relationship of a pixel of the display at initial conditions;
applying a test voltage at the pixel that causes the current at the display;
determining a certain voltage corresponding to the current based at least in part on the predetermined current-voltage relationship;
determining a voltage difference between the certain voltage and the test voltage;
and storing the voltage difference in a lookup table.
However, in the same field of endeavor, display devices (Levey, paragraph [0002]), Levey teaches:
determining a predetermined current-voltage relationship of a pixel of a display at initial conditions (See paragraph [0100] and FIG. 5A: Therefore, the conditions of the un-aged pixel corresponds to initial conditions);
applying a test voltage at the pixel that causes a current at the display (See paragraph [0099] and FIG. 5A: 513 corresponds to a test voltage);
determining a certain voltage corresponding to the current based at least in part on the predetermined current-voltage relationship (See paragraph [0099] and FIG. 5A: 510 corresponds to a certain voltage that is determined based on a current and a predetermined current-voltage relationship, as shown in FIG. 5A);
determining a voltage difference between the certain voltage and the test voltage (See paragraph [0099] and FIG. 5A: 513 corresponds to a test voltage and 514 corresponds to a voltage difference between a test voltage and the certain voltage); and 
storing the voltage difference in a lookup table (FIG. 2: 12; See paragraph [0135], lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Chaji) by performing the claimed operations (as taught by Levey). Doing so would implement a compensation algorithm that accounts for the age and temperature of a pixel (See Levey, paragraph [0100]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chaji in view of Kim, and in further view of Chaji-2 as applied to claim 9 above, and further in view of Yin (US 20210020105 A1).

Regarding Claim 12, Chaji in view of Kim, and in further view of Chaji-2 does not explicitly teach:
The method of claim 9, comprising determining whether a temperature at the display is sufficiently stable in response to determining that the electronic device is charging or the battery of the electronic device has sufficient charge, wherein sending the hysteresis-reducing signal to the transistor, sending the threshold-settling signal to the transistor, and sensing the current at the display, occur in response to determining that the temperature at the electronic device is sufficiently stable.
However, in the same field of endeavor, display devices (Yin, paragraph [0002]), Yin teaches:
determining whether a temperature at a display (FIG. 8) is sufficiently stable, wherein performing display compensation occurs in response to determining that the temperature at the electronic device is sufficiently stable (See paragraph [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Chaji in view of Kim, and in further view of Chaji-2) by determining whether a temperature at the display is sufficiently stable in response to determining that the electronic device is charging or the battery of the electronic device has sufficient charge, wherein sending the hysteresis-reducing signal to the transistor, sending the threshold-settling signal to the transistor, and sensing the current at the display, occur in response to determining that the temperature at the electronic device is sufficiently stable (as taught by Yin). In other words, it would have been obvious to implement the step of determining whether the temperature at the display is sufficiently stable, in response to determining that the electronic device is charging or the battery of the electronic device has sufficient charge (after the step taught by Chaji-2), and use the determination that the temperature at the electronic device is sufficiently stable to implement the compensation method taught by Chaji of sending the hysteresis-reducing signal to the transistor, sending the threshold-settling signal to the transistor, and sensing the current at the display. Doing so would allow for more accurate current sensing to be performed due to a stable temperature (See Yin, paragraph [0062]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chaji in view of Kim, in further view of Chaji-2, and in further view of Levey as applied to claim 13 above, and further in view of Naugler (US 20080231558 A1).

Regarding Claim 14, Chaji in view of Kim, in further view of Chaji-2, and in further view of Levey does not explicitly teach:
The method of claim 13, comprising:
determining a gamma voltage value configured to cause a diode of the pixel to emit light of a target luminance; and
determining a gain voltage value or an offset voltage value configured to adjust the gamma voltage value and cause the diode to emit the light of the target luminance.
However, in the same field of endeavor, displays (Naugler, Abstract), Naugler teaches:
determining a gamma voltage value configured to cause a diode of a pixel (FIG. 4A: D1) to emit light of a target luminance (See paragraph [0047], lines 1-4: as shown in FIG. 2, DN is input to the gamma network 104 to select a particular gamma voltage value; See paragraph [0049]: the gamma voltage corresponding to DN that causes the aged OLED sub-pixels corresponding to that particular aged pixel to emit the desired brightness); and
determining a gain voltage value or an offset voltage value configured to adjust the gamma voltage value and cause the diode to emit the light of the target luminance (See paragraph [0049]: ΔDN corresponds to an offset voltage value configured to adjust the gamma voltage value and cause the diode to emit the light of the target luminance).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Chaji in view of Kim, in further view of Chaji-2, and in further view of Levey) by determining a gamma voltage value configured to cause a diode of the pixel to emit light of a target luminance; and determining a gain voltage value or an offset voltage value configured to adjust the gamma voltage value and cause the diode to emit the light of the target luminance (as taught by Naugler). Doing so would allow for the method to additionally force the aged OLED sub-pixels to emit a desired brightness (See Naugler, paragraph [0049]).

Regarding Claim 15, Chaji in view of Kim, in further view of Chaji-2, in further view of Levey, and in further view of Naugler teaches all of the elements of the claimed invention, as stated above. Furthermore, Chaji in view of Kim, in further view of Chaji-2, in further view of Levey, and in further view of Naugler teaches:
The method of claim 14, comprising applying a sum of the voltage difference (See Levey paragraph [0099], lines 14-18), the gamma voltage value, and the gain voltage value or the offset voltage value at the pixel to cause the diode of the pixel to emit the light of the target luminance (See Naugler, paragraph [0048]).
In addition, the same motivation is used as the rejection for claims 13 and 14.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chaji in view of Kim, and in further view of Chaji-2 as applied to claim 9 above, and further in view of Nien et al. (US 20200184887 A1), hereinafter Nien.

Regarding Claim 16, Chaji in view of Kim, and in further view of Chaji-2 does not explicitly teach:
The method of claim 9, comprising determining whether the electronic device is about to be used or in use while sending the hysteresis-reducing signal to the transistor, sending the threshold-settling signal to the transistor, or sensing the current at the display;
and interrupting sending the hysteresis-reducing signal to the transistor, sending the threshold-settling signal to the transistor, or sensing the current at the display, in response to determining that the electronic device is about to be used or in use.
However, in the same field of endeavor, display devices (Nien, paragraph [0001]), Nien teaches:
determining whether an electronic device is about to be used or in use while sensing at a display (See paragraph [0028]: the controlling circuit 110 detects the display panel 130 is turned on during the full sensing operation);
and interrupting sensing at the display, in response to determining that the electronic device is about to be used or in use (See paragraph [0028]: the controlling circuit 110 detects the display panel 130 is turned on during the full sensing operation, the full sensing operation fails and the step S13 is not entered).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method (as taught by Chaji in view of Kim, and in further view of Chaji-2) by determining whether the electronic device is about to be used or in use while sending the hysteresis-reducing signal to the transistor, sending the threshold-settling signal to the transistor, or sensing the current at the display; and interrupting sending the hysteresis-reducing signal to the transistor, sending the threshold-settling signal to the transistor, or sensing the current at the display, in response to determining that the electronic device is about to be used or in use (as taught by Nien). In other words, it would have been obvious to interrupt the sensing operation, as taught by Chaji, in response to determining that the electronic device is about to be used or in use. Doing so would allow the user to continue using the display panel if they wish to interrupt the sensing operation (See Nien, paragraph [0025]).

Regarding Claim 17, Chaji in view of Kim, in further view of Chaji-2, in further view of Nien teaches all of the elements of the claimed invention, as stated above. Furthermore, Nien teaches:
The method of claim 16, wherein determining whether the electronic device is about to be used or in use comprises receiving sensor information from a movement sensor of the electronic device that the electronic device is being picked up (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being taught by the prior art if at least one condition listed in the alternative is taught) or receiving an input signal from an input structure that the electronic device is being turned on (See paragraph [0025]).
In addition, the same motivation is used as the rejection for claim 16.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chaji in view of Levey as applied to claim 18 above, and further in view of Chaji (US 20120293481 A1), hereinafter Chaji-3.

Regarding Claim 19, Chaji in view of Levey does not explicitly teach:
The electronic device of claim 18, wherein the processing circuitry is configured to turn on at least a portion of the display when the display is in a sleep mode.
However, in the same field of endeavor, displays (Chaji-3, paragraph [0002]), Chaji-3 teaches:
processing circuitry (FIG. 2: 230) is configured to turn on at least a portion of a display (FIG. 2: 210) when the display is in a sleep mode (See FIG. 6A; See paragraph [0047], lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Chaji in view of Levey) so the processing circuitry is configured to turn on at least a portion of the display when the display is in a sleep mode (as taught by Chaji-3). Doing so would save power by allowing certain portions of the display to be turned off, while still displaying information to the user (See Chaji-3, paragraph [0047]).

Regarding Claim 20, Chaji in view of Levey, and in view of Chaji-3 teaches all of the elements of the claimed invention, as stated above. Furthermore, Chaji in view of Levey, and in view of Chaji-3 teaches:
The electronic device of claim 19, wherein the processing circuitry is configured to display an image that provides time information, date information, battery status information, notifications, or any combination thereof, on the portion of the display that is turned on during the sleep mode (See Chaji-3, FIG. 6A, the portion corresponding to Vdd1 includes time information and battery status information. Therefore, according to the method in FIG. 4, this portion can be selected to display information in the idle mode).
In addition, the same motivation is used as the rejection for claim 19.

Regarding Claim 21, Chaji in view of Levey, and in view of Chaji-3 teaches all of the elements of the claimed invention, as stated above. Furthermore, Chaji in view of Levey, and in view of Chaji-3 teaches:
The electronic device of claim 20, wherein the display comprises a plurality of power planes (See Chaji-3, FIG. 2: 211-216 correspond to a plurality of power planes), wherein each power plane is separately provided a plurality of supply voltages (See Chaji-3, FIG. 2: 211-216 is separately provided a plurality of supply voltages Vdd), wherein a first power plane of the plurality of power planes comprises the region of pixels of the plurality of regions of pixels (See Chaji-3, FIG. 6A: one of the regions corresponding to Vdd2-Vdd5 corresponds to a first power plane of the plurality of power planes comprises the region of pixels of the plurality of regions of pixels), wherein a second power plane of the plurality of power planes displays the image (See Chaji-3, FIG. 6A: the region corresponding to Vdd1 corresponds to a second power plane of the plurality of power planes displays the image) while the driver-integrated circuitry is configured to:
apply the hysteresis-reducing signal to the first transistor of the first pixel of the region of pixels in the first power plane (See Chaji, paragraph [0078], last six lines; See Chaji, FIG. 7: ELVDD is applied to the gate of the first transistor T1 during 704 as a hysteresis-reducing signal);
apply the threshold-settling voltage of the first transistor (See Chaji, paragraph [0078]; See FIG. 7: during 730a and 730b, a threshold-settling signal is sent to the gate or source of the first transistor);
apply the test voltage to the first transistor (See Chaji, paragraph [0047], lines 19-25: a voltage applied to the first transistor during the measurement corresponds to a test voltage); and
sense the current across the first transistor (See Chaji, paragraph [0047], lines 19-25).
In addition, the same motivation is used as the rejection for claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Li; Yongjun (US-20190057633-A1): pertinent for its teaching of a method of sensing current in a display (See Abstract).
	Wang; Chaohao (US-20180082634-A1): pertinent for its teaching of a method of sensing hysteresis in a display (See Abstract).
Nho; Hyunwoo (US-20180075798-A1): pertinent for its teaching of a method of sensing pixels in a display (See FIG. 14).
KISHI; NORITAKA (US-20180033372-A1): pertinent for its teaching of a method of sensing pixels and reducing hysteresis (See paragraph [0076]).
Park; Kyong-Tae (US-20170124954-A1): pertinent for its teaching of a method of sensing pixels and reducing hysteresis (See paragraph [0081]).
NONAKA; Yoshihiro (US-20150379956-A1): pertinent for its teaching of a method of sensing pixels and reducing hysteresis (See paragraph [0051]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692